                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 NATIONAL INTERSTATE INSURANCE
 COMPANY,

               Plaintiff,

               v.

 FOUST FLEET SERVICES, LLC, et al.,

               Defendants.
                                                          Case No. 2:18-CV-2103-JAR-ADM

 FOUST FLEET SERVICES, LLC,

               Counter-claimant,

               v.

 CORPORATE CLAIM SERVICE, INC.,

               Counterclaim Defendant.


                                 MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff National Interstate Insurance Company’s

(“NIIC”) Motion to Dismiss Claims Against Corporate Claims Service, Inc. Without Prejudice

(Doc. 94). Defendant Corporate Claim Service, Inc. (“CCS”) objects to any dismissal without

prejudice, arguing that it will suffer legal prejudice as a result of any such dismissal.

       NIIC brought this declaratory judgment action against Foust Fleet Services, LLC

(“Foust”), Tempa White, and Brandy Burda.1 Foust then filed counterclaims against both NIIC




       1
           Doc. 1.
and CCS for bad faith and breach of contract.2 NIIC subsequently filed a crossclaim against

CCS for breach of contract, contractual indemnity, noncontractual indemnity and contribution,

and negligence.3 CCS has not asserted any claims or counterclaims in this action.

        NIIC has settled its claims against Foust, White, and Burda, as well as Foust’s

counterclaims against NIIC, and those claims have been dismissed.4 Additionally, Foust has

dismissed all its claims with prejudice, including its claims against CCS.5 Accordingly, the only

claims that remain in this action are NIIC’s crossclaims against CCS. For the reasons discussed

below, the Court grants NIIC’s motion to dismiss without prejudice.

I.      Standard

        Rule 41(a)(2) controls voluntary dismissals and provides, “an action may be dismissed at

the plaintiff's request only by court order, on terms that the court considers proper. . . . Unless the

order states otherwise, a dismissal under this paragraph (2) is without prejudice.” “[A]bsent

‘legal prejudice’ to the defendant, the district court normally should grant such a dismissal.”6

“Prejudice does not arise simply because a second action has been or may be filed against the

defendant.”7 Courts consider “the opposing party’s effort and expense in preparing for trial;

excessive delay and lack of diligence on the part of the movant; insufficient explanation of the

need for a dismissal; and the present stage of litigation.”8




        2
            Doc. 30.
        3
            Doc. 50.
        4
            Doc. 101.
        5
            Doc. 98.
        6
           Brown v. Baeke, 413 F.3d 1121, 1123 (10th Cir. 2005) (citing Ohlander v. Larson, 114 F.3d 1531, 1537
(10th Cir. 1997)).
        7
            Id. at 1124.
        8
            Id. (citing Ohlander, 114 F.3d at 1537).




                                                        2
II.    Analysis

       Defendant asserts three primary grounds for legal prejudice: (1) CCS is defending claims

brought by Foust in this action, and if NIIC’s claims are dismissed and then refiled, CCS will be

forced to defend itself twice based on the same underlying facts; (2) this Court is familiar with

the issues and any motion for summary judgment should be ruled on by this Court; and (3) CCS

has already incurred significant efforts and expense, including three depositions, interviewing

fact witnesses, and reviewing discovery. NIIC asserts that no legal prejudice exists based on

these contentions, and further, NIIC stipulates that “should there be further litigation between

CCS and [NIIC], all discovery exchanged among the parties in this action may be used in such

later action, subject to the restrictions now in place on such material.”9 The Court considers

CCS’s arguments in turn.

       As an initial matter, between the filing of CCS’s Response and this Order, Foust has

dismissed all of its claims in this action, including its claims against CCS, with prejudice.10

Accordingly, to the extent CCS asserts that it will suffer legal prejudice by being forced to

continue this lawsuit with Foust while facing a potential future lawsuit from NIIC, this assertion

is now unavailing.

       The Court is similarly unpersuaded by CCS’s contention that it is entitled to a summary

judgment ruling by this Court. The discovery deadline is August 30, 2019, the dispositive

motion deadline is October 1, 2019, and no dispositive motions have been filed. As discussed

above, “[p]rejudice does not arise simply because a second action has been or may be filed




       9
           Doc. 95 at 3.
       10
            Doc. 98.




                                                  3
against the defendant.”11 The fact that CCS may be required to defend a second action in another

court before another judge does not amount to legal prejudice here.

           Finally, the Court finds that NIIC’s stipulation that CCS may utilize the discovery

exchanged in this case in a future lawsuit sufficiently mitigates any duplicative efforts or expense

that CCS may incur in the event of a second lawsuit by NIIC. The limited discovery that has

been conducted will not be duplicative of any future discovery in another suit.

           Under the Tenth Circuit’s factors discussed above, the Court finds that dismissal without

prejudice is warranted. NIIC’s stipulation regarding discovery sufficiently accounts for the

expense and effort expended by CCS, and there is no evidence of any delay or lack of diligence

in pursuing this dismissal on behalf of NIIC.12 NIIC has sufficiently explained its reasoning in

seeking this dismissal—it has settled all other claims in this case and has an ongoing business

relationship with CCS. And finally, this litigation is still in its relatively early stages as

discovery is not yet complete and no dispositive motions have been filed.

           IT IS THEREFORE ORDERED BY THE COURT that NIIC’s Motion to Dismiss

Claims Against Corporate Claims Service, Inc. Without Prejudice (Doc. 94) under Fed. R. Civ.

P. 41(a)(2), subject to NIIC’s stipulation in Doc. 95, is granted.

           IT IS SO ORDERED.

           Dated: August 7, 2019

                                                                   S/ Julie A. Robinson
                                                                   JULIE A. ROBINSON
                                                                   CHIEF UNITED STATES DISTRICT JUDGE




           11
                Brown v. Baeke, 413 F.3d 1121, 1124 (10th Cir. 2005).
           12
                Indeed, this motion was filed one week after NIIC first notified the Court of an anticipated settlement.
Doc. 89.




                                                               4
